860 F.2d 651
Errol LYNCH, et al., Plaintiffs-Appellants,v.Joseph S. CANNATELLA, Jr., et al., Defendants-Appellees.
No. 87-3501

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Nov. 28, 1988.
Nicolas Estiverne, Nicolas Estiverne & Assoc., New Orleans, La., for plaintiffs-appellants.
Norman A. Mott, III, Partee, Waldrip, Mott, Tynan & Evans, New Orleans, La., for Harbor Police.
Kendall Vick, Trial Atty., Chief Counsel, New Orleans, La., for Cannatella.
David A. Paysse, Paysse & McGuckin, New Orleans, La., for Pike Shipping.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before GEE, RUBIN, and GARWOOD, Circuit Judges.
PER CURIAM:


1
For the reasons stated in the district court opinion,1 the judgment is AFFIRMED.  While the appeal has no arguable merit, we take into account counsel's confessed inexperience and asserted good faith and therefore DENY the motion to impose sanctions.



1
 --- F.R.D. ---- (E.D.La.1988)